DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           GLORIA MALLOL,
                              Appellant,

                                    v.

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF
THE HOLDERS OF THE ADJUSTABLE RATE MORTGAGE TRUST 2007-3
      ADJUSTABLE RATE MORTGAGE BACKED PASS THROUGH
     CERTIFICATES, SERIES 2007-3, GLORIA E. BENCOSME and
                    BASILIO A. BENCOSME,
                           Appellees.

                              No. 4D18-2463

                              [May 30, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 08053377.

  Howard Sohn of the Law Office of Howard Sohn, Boca Raton, for
appellant.

  Steven W. Schabacker and Diana Castiov of Wargo & French, LLP,
Miami, for Appellee U.S. Bank National Association.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.